Citation Nr: 0119865	
Decision Date: 08/01/01    Archive Date: 08/10/01	

DOCKET NO.  99-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Detroit which confirmed and continued a 30 percent 
disability rating for the veteran's PTSD.


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's PTSD has been manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, due to symptoms such as depression, anxiety, 
suspiciousness, weekly panic attacks, and sleep impairment.


CONCLUSION OF LAW

The criteria for the rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in Vietnam from January 1970 to December 
1970.  His awards and medals include the Combat Infantryman 
Badge, the Air Medal, the Bronze Star Medal, and the Army 
Commendation Medal.

By rating decision dated in January 1995, service connection 
for PTSD was granted and a 30 percent disability rating was 
assigned, effective June 9, 1994, the date of receipt of the 
veteran's claim for service connection.  The veteran was 
assigned a temporary total disability rating based on 
hospitalization for the service-connected PTSD from June 4, 
1996.  The prehospital rating of 30 percent was 
reestablished, effective July 1, 1996, in the September 1996 
rating decision.

By rating decision dated in May 1997, the veteran was awarded 
another temporary total disability rating based on 
hospitalization for his service-connected PTSD from 
February 18, 1997.  The prehospital rating of 30 percent was 
reestablished, effective April 1, 1997.

Of record are reports of VA outpatient visits on periodic 
occasions in the past several years.  At the time of one such 
visit in March 1998, it was noted the veteran was having 
residual symptoms of PTSD, such as nightmares, flashbacks, 
and social withdrawal with increased irritability.  He lived 
alone because he could not establish any meaningful 
relationships because of his paranoia and aggressive 
potential.  It was noted he had been hospitalized twice 
previously for exacerbations of PTSD and was now thinking 
about an inpatient PTSD program at the North Chicago VA 
Medical Center.  His medications included 100 milligrams of 
Zoloft every morning for depression symptoms and 
irritability; 50 milligrams of Trazodone every night for 
insomnia and nightmares; and 2 milligrams of Ativan every day 
on as-needed basis and divided doses for anxiety or the full 
dosage every night to reduce anxiety contributing to 
insomnia.  He was to be followed regularly every three months 
for medication review and he would be coming in for 
supportive and group psychotherapy when needed.

At the time of another visit in March 1999, the veteran 
reported he had had an exacerbation of his PTSD when he went 
to Florida to visit friends.  Additionally, he had gotten a 
rejection letter from VA.  Coping skills were discussed.  The 
amount of Sertraline was increased to control his depression.  
No active suicidal or homicidal ideation was noted.  It was 
indicated he seemed to be able to take care of his activities 
of daily living fairly well.  Supportive psychotherapy was 
provided and he would be followed up as scheduled.

The veteran was accorded a PTSD examination by VA in April 
1999.  The veteran reported two psychiatric hospitalizations 
in the past.  He reported he was seeing a physician at the 
Saginaw VA since 1992 on a once monthly basis.  He was also 
being followed up by a counselor.  Current medications 
included Zoloft and Trazodone.

Information for the examination was obtained from the 
veteran's records and from the veteran himself.  He stated he 
was currently living alone.  The veteran referred to trouble 
with three dates each year.  He had significant difficulty in 
October, the month in which his helicopter was apparently 
shot down.  He stated that he isolated himself.  He also 
reported fits of rage with people.  Additionally, he 
indicated he had difficulty on Veterans Day.  He had feelings 
of guilt and a depressed mood.  He added that a friend of his 
had committed suicide in February 1999 and this was difficult 
for him.  He described his sleep as poor.

The veteran went on to relate having recurrent nightmares of 
his helicopter crash 2 to 3 times a month.  He described 
having intrusive memories about Vietnam.  He described his 
appetite as fluctuating and his energy levels as poor.  He 
denied any suicidal ideation.  He reported hearing voices 
calling his name.  He also reported having flashbacks in 
which he would smell fuel or the noise of a helicopter.  

Further symptoms included getting easily agitated and 
grabbing people by the throat.  He was very careful of his 
surroundings.  He avoided any war movies and avoided talking 
about Vietnam.  He described his concentration as poor.  He 
also reported poor motivation.  His daily routine consisted 
of waking up at 7 o'clock in the morning, drinking coffee, 
and watching the news.  He also did laundry.  He read history 
and science fiction and friends from Vietnam would visit him 
or call him.  In the afternoon, he stated he would take a 
nap.  He reported he did not go out much and he related his 
sister helped him with his grocery shopping and balancing his 
checkbook.

He was described as somewhat unreliable about his substance 
abuse history.  He stated he had cut down his alcohol 
consumption in the past six months.  He reported he had been 
in jail about six different times for alcohol-related 
problems.

He was married from 1979 to 1983.  He had one daughter who 
was 18 years of age.  He described a good relationship with 
her and a good relationship with a sister and with his 
elderly parents.  He was not currently involved in any 
relationship.  He stated he had a half dozen good friends who 
were all Vietnam veterans.  He was involved in The American 
Legion and Vietnam Veterans.

On examination, he was described as well-groomed.  No 
abnormal behavior was noted.  He did not appear to be 
responding to internal stimuli.  Thought processes were 
organized.  Speech was articulate.  There was no thought 
disorder or evidence of psychosis.

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence, in remission.  There was no Axis II diagnosis.  
Notation was made of social isolation.  He was given a Global 
Assessment of Functioning (GAF) score of 60.

The veteran was hospitalized by VA from June to July 1999 for 
evaluation of complaints of PTSD symptoms, such as recurring 
nightmares, intrusive thoughts, flashbacks, depression, 
difficulty sleeping, poor appetite, feelings of hopelessness 
and helplessness, survivor guilt, increased startle reflex 
and hypervigilance, and increased anxiety and panic attacks.  
It was noted he was continuing to attend outpatient treatment 
at the Saginaw VA Medical Center.

Mental status examination on admission revealed an alert, 
properly oriented individual in good contact with his 
environment.  Judgment and insight were fair.  Affect was 
appropriate.  Mood was euthymic.  Speech was regular in rate 
and rhythm.  It was coherent and goal-directed.  He was not 
suicidal or homicidal.  He denied current delusions or 
hallucinations, except for PTSD-related problems.

During hospitalization, he participated in psychotherapy.  
His course in the unit was uneventful.  He appeared to have 
benefited from the program.  At the time of discharge, he was 
on a regular diet.  He was to return to the Saginaw VA 
medical facility for outpatient followup.  At the time of 
discharge, it was stated he did not elicit any evidence of 
psychosis.  Notation was made that he was continuing to 
complain of PTSD problems.  The Axis I diagnosis was PTSD.  
There was no Axis II diagnosis.  His GAF score for the past 
year and at present was listed as 29.

The veteran and his representative gave testimony regarding 
his psychiatric status at the time of a hearing before a 
hearing officer at the Detroit RO in May 2000.  The veteran 
indicated he was continuing to receive treatment at the 
Saginaw VA medical facility.  He was going once every two 
weeks to see a psychiatrist and once every two weeks to 
attend Vietnam veterans' group therapy.

A PTSD rating examination was given the veteran in September 
2000.  The veteran's medical records were reviewed by the 
examiner.

The veteran related that he attempted suicide two years 
earlier.  He recalled that he had hurt his hand at the time.  
He said that he could not drive since he did not like 
traffic.  He claimed that he did not even renew his license.  
He added that he slept 10 hours a day, two hours at a time.  
He described difficulty falling asleep.  He said that he was 
less depressed than before.  He denied a change of appetite.  
He admitted that he had always had recollections of events 
which happened in Vietnam and had recurring dreams about 
that.  He stated that he wanted to avoid thoughts about his 
experiences, but he was unable to do so.  He avoided 
situations like traffic and certain smells which reminded him 
of Vietnam.  He reported that he liked to be outside and that 
he enjoyed gardening and fishing.  Notation was made of anger 
outbursts and difficulty with concentration.  He stated he 
was always hypervigilant.  He added that he maintained a good 
relationship with his daughter, who lived in Ohio (the 
veteran lived in Michigan) with his ex-wife.  He lived near 
his sister and she helped him with groceries.  His parents 
lived further North and he reported a good relationship with 
them.  He denied any alcohol or illicit drug use.

On mental status examination, he was described as well 
nourished and in no acute distress.  No abnormal body 
movements were observed.  He was cooperative.  Mood was 
euthymic.  Affect was appropriate.  Speech was spontaneous, 
coherent, and relevant.  There were no signs of psychosis, 
including suicidal or homicidal ideation.  He was alert and 
properly oriented.  He was able to remember one out of three 
things in five minutes.  There was no other cognitive 
impairment demonstrated.  Insight and judgment were fair.

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  His GAF score was given as 60.  It was opined 
that he met the full criteria for PTSD.  He was described as 
having "moderate" difficulty in social and occupational 
functioning.  While he reported having only a few friends 
from Vietnam, it was indicated he was able to maintain a good 
relationship with his sister, his parents, and his daughter.  
Reference was made to the low GAF score he was given at the 
time of admission to the Chicago VA, but the examiner stated 
the current GAF of 60 was being maintained on an outpatient 
basis.

Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has been enacted during the pendency of this 
appeal.  The VCAA has clarified the VA's duty to assist 
claimants in developing evidence pertinent to the claim and 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arises.  Additionally, 
certain notification requirements have been set out by the 
new law.  In this case, the Board finds that further action 
to comply with the new requirements is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
avoided).  A review of the record shows the veteran has been 
accorded comprehensive rating examinations by two different 
VA physicians in 1999 and 2000.  Further, he himself was able 
to provide testimony before a hearing officer at the Detroit 
RO in May 2000.  Additionally, medical outpatient and 
inpatient records from the past several years are already 
available for review.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practically determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations 
generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation to be assigned, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require an evaluation of the complete medical 
history of the veteran's condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.130 provides for a 30 percent disability rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired short- and long-term memory, (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect in personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  38 C.F.R. 
Part 4, Code 9411.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240 (1995) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), p. 32.)  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some and meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed and avoids 
friends, neglects family, and is unable to work).

Scores ranging from 21 to 30 reflect behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends.)  See 
Carpenter v. Brown, 8 Vet. App. at 242.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met in this 
case.  The medical evidence covering the veteran's treatment 
and evaluation for the past several years does not 
demonstrate that the severity of his PTSD warrants the next 
higher rating of 50 percent under the pertinent criteria.  At 
the time of a psychiatric examination in April 1999 and, 
again, at the time of an examination by a different physician 
in September 2000, notation was made that while the veteran 
referred to social isolation, he was able to maintain a good 
relationship with a daughter, a sister, his parents, and 
several Vietnam veterans.  The examiner in April 1999 and the 
examiner in September 2000 each gave a GAF score of 60.  As 
noted above, that score represents only moderate difficulty 
in social and occupational functioning.

It is true that, at the time of hospitalization by VA from 
June to July 1999, he was given a GAF score of 29.  However, 
this apparently represented an acute exacerbation of the 
veteran's illness.  The rating examinations resulting in the 
GAF score of 60 were given at a time several months before 
the hospitalization and the year after the hospitalization in 
question.  The Board, therefore, finds the more prominent 
level of disability has been indicated by the GAF score 
of 60.  The Board notes further that the discharge summary 
report pertaining to the hospitalization in question did not 
reflect findings indicative of such a low GAF score.  While 
the veteran was admitted with a multitude of complaints 
associated with PTSD, mental status examination at admission 
reflected he was alert, and properly oriented, in good 
contact with his environment, showing fair judgment and 
insight, exhibiting appropriate affect, demonstrating 
euthymic mood, and exhibiting regular, coherent, and goal-
directed speech.  These findings are not consistent with a 
GAF score of 29.
In sum, the preponderance of the competent and probative 
evidence of record is against an evaluation in excess of 
30 percent.  The evidence is not so evenly balanced to raise 
a reasonable doubt.  Accordingly, the appeal is denied.







ORDER

A  rating in excess of 30 percent for PTSD is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

